Citation Nr: 1742156	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  11-19 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a post-operative left ear disorder to include stapedectomy residuals and hearing loss. 

2.  Entitlement to an initial compensable disability evaluation for the Veteran's right ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran is the appellant in the instant appeal. He had active service from January 1956 to October 1957.  The Veteran had additional duty with the North Carolina Army National Guard. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) which, in pertinent part, established service connection for right ear hearing loss; assigned a noncompensable evaluation for that disability; effectuated the award as of May 29, 2009; and denied service connection for left ear hearing loss. 

This case was remanded in November 2015 and has been returned for review.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of higher rating for bilateral hearing loss is remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran's left ear hearing loss was initially manifested during his military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for left ear hearing loss have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for left ear hearing loss

The Veteran maintains that service connection is warranted for left ear hearing loss.  He points out that as a mechanic he was exposed to excessive high intensity noise.

In general, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

To establish entitlement to direct service connection for the claimed disability, there must be:  (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

In regard to element (1), current disability, post-service VA examination treatment and examination reports indicate a diagnosis of left ear hearing loss. 

In regard to element (2), in-service incurrence, the Veteran's service treatment records are unavailable due to a fire.  However, in that regard, the Board notes that the record contains credible statements by the Veteran to the effect that he was exposed to acoustic trauma in service and experienced continuous left ear hearing loss since that time.  In addition, the September 2010 QTC report indicates that the DD-214 indicates he served as a truck mechanic, which the audiologist found significant.  Therefore, this satisfies the second element. 

In regard to element (3), causal relationship, the record contains September 2010 and November 2016 QTC audiologists' opinion, which found that the Veteran's right ear hearing loss was as least as likely partially related to military service.  However, the examiners found that it would require speculation as to the left ear because of a complicated medical history which includes a post service history of left ear stapedectomy in 1969.  The Veteran points out that his left ear hearing loss preceded the surgical intervention in 1969.  Again the Veteran is certainly competent to report left ear hearing loss.  Furthermore, the QTC examiner in 2010 found the inservice noise exposure was likely related to right ear hearing loss.  The Board finds that the evidence regarding the third element, causal relationship, is in relative equipoise.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the third element is satisfied. 

As all three elements have been satisfied, the Board finds that service connection for left ear hearing loss is warranted.


ORDER

Service connection for left ear hearing loss is granted.


REMAND

Because service connection for left ear hearing loss has been granted above, the Board finds that it would be premature to adjudicate the claim for an increased disability rating for right ear hearing loss without reconsideration of the issue by the RO.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Evaluation of the Veteran's right ear hearing loss is inextricably intertwined with that of his now service-connected left ear hearing loss.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for an audiology VA examination to determine the severity of his bilateral hearing loss. All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail. If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be completed for this disability.

2. Then readjudicate the claim on appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


